[Cite as In re C.T., 2018-Ohio-3823.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     SANDUSKY COUNTY


In re C.T.                                      Court of Appeals No. S-18-005

                                                Trial Court No. 21730237



                                                DECISION AND JUDGMENT

                                                Decided: September 21, 2018

                                          *****

        Sarah A. Nation, for appellant.

        Dean E. Ross, for appellee.

                                          *****

        MAYLE, P.J.

        {¶ 1} Appellant, B.F. (“mother”), appeals the January 31, 2018 judgment of the

Sandusky County Court of Common Pleas, Juvenile Division, that adjudicated her child,

C.T. (“child”), neglected and dependent, awarded temporary custody of child to A.F.

(“aunt”), child’s maternal aunt, and granted appellee, Sandusky County Job and Family
Services (“JFS”), protective supervision over child.1 For the following reasons, we

affirm.

                                    I. Background and Facts

          {¶ 2} On September 8, 2017, mother overdosed on heroin while at her home. JFS

received a report about mother’s overdose and initiated an investigation even though

child was not home when mother overdosed. Two JFS investigators interviewed mother

after her discharge from the hospital that day. Following that interview, mother signed a

safety plan that placed child with aunt.

          {¶ 3} On November 2, 2017, JFS filed a complaint alleging that child was

neglected pursuant to R.C. 2151.03(A)(2) and (6) and dependent pursuant to R.C.

2151.04(C). JFS based the allegations on mother’s overdose, her subsequent drug use,

and her refusal to provide JFS with releases that would allow the agency to discuss her

medicines with her doctors and follow the progress of her drug and alcohol counseling.

          {¶ 4} On December 1, 2017, the trial court held the initial hearing on the

complaint. JFS and mother stipulated to the reasons that the agency removed child from

the home and agreed that JFS had made reasonable efforts to prevent the removal of child

from the home. Mother also consented to a finding of probable cause that the removal of

child from the home should continue.




1
    Child’s father is not a party to this case.




2.
       {¶ 5} The adjudicatory hearing was scheduled for January 2, 2018. At the hearing,

mother moved to have JFS’s attorney recuse herself; JFS’s attorney agreed to the recusal,

and the trial court granted a continuance to allow JFS to prepare another attorney from

the agency to handle the case. The court also addressed a discovery issue and ordered the

parties to provide all discovery and file any motions by January 9, 2018. Prior to

adjourning, the trial court addressed an earlier representation by mother’s attorney that

mother might be willing to combine the adjudicatory and dispositional hearings. After

consulting with mother, her attorney indicated that mother’s preference was “to combine

the Adjudication and the Disposition, put them together * * *.” None of the other parties

objected to combining the hearings. The court then stated that it would “grant mother’s

request to combine—to waive any notices and combine the Adjudication and Disposition

* * *.” The trial court also stated in its judgment entry on the January 2 hearing that the

adjudicatory and dispositional hearings would be combined “as allowed by ORC

§2151.353 [sic].” In addition to the judgment entry, the court sent a notice of “Combined

Adjudicatory and Dispositional Hearing” dated January 2, 2018, to all parties and their

attorneys.

       {¶ 6} On January 29, 2018, the trial court held the combined adjudicatory and

dispositional hearings. Prior to hearing testimony, the court addressed a motion that

child’s maternal grandmother, P.B.-F. (“grandmother”), filed on January 23, 2018, asking

to “put [her] back on case.” The gist of grandmother’s motion was that she wanted

visitation with and custody of child. The court added grandmother as a party to the case




3.
over the agency’s and the guardian ad litem’s objections. Notably, mother did not object

to grandmother being made a party and participating in the case. Her attorney

specifically stated that “[w]e do not object to [grandmother] being a party to this case.”

Grandmother, who appeared pro se, asked questions of the witnesses and participated in

the proceedings along with the other parties.

       {¶ 7} During the adjudicatory hearing, JFS, mother, and grandmother each

presented witnesses. The following facts were developed at the hearing.

       {¶ 8} On the morning of September 8, 2018, mother overdosed on heroin at her

home. Mother believed that the drug she was snorting was fentanyl, but later learned that

the fentanyl was laced with heroin. She also said that she received eight doses of Narcan

to revive her and save her life.

       {¶ 9} JFS received a referral regarding mother’s overdose even though child was

not at home at the time. Mother works a midnight shift, so child was at a babysitter’s

home that morning. Mother left child with the babysitter whenever she worked and

would usually pick up child in the morning and take him to school. One of the police

officers who responded to mother’s house contacted the babysitter, who told the officer

that she would take child to school and could keep child longer, if necessary. JFS

contacted aunt, who agreed to pick up child from school and allow him to reside with her

temporarily. Although mother was unable to make arrangements for child, she said that

child “would have gotten taken care of somehow or another,” regardless of JFS

involvement on September 8.




4.
       {¶ 10} Two JFS investigators, Samantha Reamer and Halle Rice, spoke to mother

after her release from the hospital on September 8. They spoke to mother the same day

as her overdose because the agency considered the situation emergent and needed to take

immediate action. Mother was lethargic and had trouble concentrating, but Reamer

believed that mother understood what was happening. Mother also read and agreed to

sign a safety plan placing child with aunt and requiring mother’s visits with child to be

supervised. Reamer testified that the safety plan was put into place because of “drug use

in the home.” Mother claimed that she was unaware of the full ramifications of signing

the safety plan and that she only signed it because the investigators threatened to put

child in foster care if she did not.

       {¶ 11} To facilitate reunification with child, mother agreed to seek alcohol and

drug treatment services, submit to drug screens, and work with a case manager at

Treatment Alternatives to Street Crime (“TASC”). Mother would not, however, sign

releases of information to allow JFS to contact her providers for updates on her progress.

Mother provided a release to TASC that allowed it to provide information to JFS, so JFS

received mother’s drug test results. JFS could not, however, contact TASC to discuss the

results because mother would not sign a release allowing JFS to speak to TASC. Mother

completed a drug and alcohol assessment and attended eight counseling sessions, which

she finished the week before the hearings.

       {¶ 12} Despite completing drug and alcohol counseling, mother’s drugs screens

were consistently positive for oxycodone, amphetamine, and benzodiazepine.




5.
Additionally, mother tested positive for cocaine twice—the second time only nine days

before the hearings—and alcohol once.

      {¶ 13} According to Cassidy Guzman, mother’s case manager at TASC, the list of

prescription medicines that mother provided to Guzman included medicines that could

explain the positive results for oxycodone, amphetamine, and benzodiazepine. Some of

the prescriptions were outdated and mother refused to sign releases of information to

allow Guzman to confirm all of the prescriptions. Guzman was able to speak to two of

mother’s doctors, however; one stopped prescribing an amphetamine after learning of

mother’s overdose and one told Guzman that mother tested positive for cocaine while she

was a patient, so mother should not be prescribed any narcotics, including oxycodone.

Guzman also said that the amounts of drugs in mother’s urine—particularly

amphetamine—were elevated, leading Guzman to conclude that mother was abusing her

prescription medicines. Even though JFS did not know exactly what medicines mother

was prescribed, Reamer also concluded based on the drug test results that mother was

abusing her prescription drugs. Mother denied abusing her medicines. She said that she

was treating with new doctors, receiving her prescriptions from them, and taking her

medicine as prescribed.

      {¶ 14} On October 4, 2017, JFS held a family team meeting to address a conflict

that had arisen between mother and aunt. Meagan Myers, a supervisor at JFS, was at the

meeting. She testified that mother suggested grandmother as an alternative placement for

child, but the workers at the meeting brought up the agency’s concerns with




6.
grandmother’s alcohol use. Grandmother then became upset, began yelling, said “fuck

all of you,” told mother that she could “find somewhere else for [child] to go,” and left

the agency. After this, Myers called aunt, who agreed to keep child as long as visits were

no longer held at her home.

       {¶ 15} Shortly after grandmother left JFS, JFS received a call from child’s school

because grandmother was at the school demanding to see child and “causing a big scene.”

JFS sent mother and a caseworker to the school to pick up child and bring him back to the

agency to wait for aunt to take him home.

       {¶ 16} Between the time grandmother left and the school called, mother twice

“began to nod off” while speaking to Myers and another JFS worker. Mother denied

having trouble staying awake. At the hearing, she claimed that she was “in shock”

because she needed to find a new placement for child. Myers suggested during the

meeting that mother go to in-patient drug treatment, which mother refused, claiming that

she was not a drug addict.

       {¶ 17} Following the October 4 meeting, mother briefly had supervised visits with

child at Village House. On October 24, 2017, Sue Fuller, the executive director of

Village House, emailed Myers about mother’s visits. In her email, Fuller said that

mother’s “behavior tonight raised some concern’s [sic] which prompted me to ask [aunt]

if she would be willing to allow me to make a copy of the safety plan to hopefully gain a

better insight to the bigger picture.” Fuller sent the email to let Myers know that Fuller

changed the level of supervision for mother’s visits based on the requirement in the safety




7.
plan that mother’s visits be observed by “direct eye contact.” Mother would not sign a

release of information to allow Village House to provide JFS with information about her

visits, however, so JFS was not able to learn the specifics of Fuller’s concerns. Because

it could not find out the details of the incident, JFS chose to move mother’s visits to the

agency.

       {¶ 18} According to Fuller, during the October 24 visit mother “seemed to kind of

detach a little bit from the visitation, lose concentration and somewhat just become

distracted almost as if—as if she may have been nodding off * * *.” She also said that

mother would reengage with child when he talked to her. Fuller checked on mother

because mother had mentioned at her orientation that she had some medical issues.

Fuller asked mother “if she was okay, and she said that she was fine, she’d just had a

rather challenging day and had just been running all day * * *.” Fuller got mother a drink

and snack, after which mother seemed to improve, although mother became distracted on

“another occasion or two during the visit * * *.” Mother also testified that she was not

feeling well that evening because “my sugar went low and my Potassium,” but that she

was fine after having a piece of candy and some juice.

       {¶ 19} Mother said that the visits at JFS were going “terrible.” She complained

that JFS required her to be at the agency 45 minutes before her scheduled visit time,

agency workers would “badger” her while she was there, and she did not get her full

visitation time with child. She claimed that the agency’s restrictions on her visits were

the result of her failure to attend the agency’s Christmas party. She said that she was out




8.
of town at the time, and that she had received a call from someone telling her that aunt

and child were also out of town and would not be at the party. Mother attempted to

confirm with someone at the agency that child would not be at the party, but no one

called her back, so she did not attend.

       {¶ 20} In addition to the current case, JFS had prior involvement with mother and

child. Reamer testified that the agency substantiated a domestic violence referral in May

2010 after father physically assaulted mother. This resulted in a no-contact order

between child and father (who was in prison at the time of the hearings). In May 2017,

the agency opened another investigation due to concerns that mother was using heroin,

had left child outside alone, and had nodded off while driving, nearly causing an

accident. The investigation did not result in a disposition because it was an alternative

response investigation. JFS closed the investigation because mother obtained an attorney

and then told JFS that it did not need to be involved with her because she had an attorney.

       {¶ 21} On cross-examination, mother testified to an incident that happened shortly

before the hearing where she blacked out while getting gas. She said that she was not

using any drugs or alcohol at the time, and told the police officer who responded to the

gas station that she has narcolepsy. She said that she still drives and that she has been

cleared by her doctors to do so.

       {¶ 22} Mother’s refusal to sign releases of information was discussed extensively

at the adjudicatory hearing. Mother testified that she initially signed releases to allow

JFS to speak to her doctors, but that JFS only made one phone call after receiving the




9.
releases. Based on mother’s perception of her treatment by JFS, mother said that she

would not provide any other requested releases until Reamer, Rice, and Myers were no

longer working on her case. Mother testified on direct that she signed the releases

requested by the GAL and brought the releases requested by TASC to court that day. On

cross-examination, however, mother testified that she would not provide TASC with the

requested releases until Reamer, Rice, and Myers were off the case.

         {¶ 23} Based on her investigation and her knowledge of the case, Reamer testified

that mother had “not really” been cooperative with JFS’s investigation. Reamer

concluded that child lacked adequate parental care because of mother’s faults or habits,

child’s environment was such that JFS’s continued involvement with the family was

necessary, and staying with aunt was in child’s best interest.

         {¶ 24} Following the presentation of the testimony and evidence, the court

recessed to deliberate about the adjudication of JFS’s neglect and dependency complaint.

The court found that child was neglected because he lacked adequate parental care due to

the faults or habits of mother and was dependent because his condition or environment

was such that it warranted the state assuming guardianship of child in the interest of

child.

         {¶ 25} The court based its findings on mother overdosing and requiring lifesaving

measures on September 8, 2017, which left her unable to ensure that child went to school

that day or that he would be cared for after school. The court also found that mother was

given the opportunity to work a safety plan to address her drug use, but had continued to




10.
test positive for drugs—including cocaine—and was unable to adequately explain the

positive drug screens by providing current prescription information. Further, mother

refused to acknowledge that she has a substance use problem. The court also noted that

mother had not cooperated with JFS in getting treatment or allowing JFS to follow her

treatment progress. Additionally, the court noted that mother had nodded off at JFS,

Village House, and TASC, and while driving. Despite that, mother indicated that she

drove child and intended to continue driving child.

       {¶ 26} The court then proceeded to the dispositional hearing. During the hearing,

JFS, mother, aunt, and the GAL each called witnesses. The court also considered

testimony that Guzman, mother’s case manager at TASC, gave at the adjudicatory

hearing. The trial court expressly allowed Guzman to provide testimony during the

adjudicatory hearing that would be used during the dispositional hearing. So although

Guzman did not testify at the dispositional hearing, the court properly considered her

testimony for disposition. The following facts were developed at the hearing.

       {¶ 27} Gabrielle Henry, an ongoing caseworker for JFS, testified that the agency

sought to reunify mother and child. To help mother achieve reunification, Henry drafted

a case plan that included the requirements that mother: be clean and sober; have a clean

and sober support system; comply with the instructions of her doctors and pain

management program; establish healthy relationships with her family members; sign

releases of information; follow all recommendations of her treatment providers; attend




11.
AA, NA, or CA meetings and provide proof of attendance; and attend, actively

participate in, and successfully complete a drug and alcohol program.

       {¶ 28} The substance abuse treatment elements of the case plan were included

because, based on her conversations with mother, Henry believed that mother had an

ongoing drug problem and would benefit from further drug treatment monitored by JFS.

Henry gave mother a drug test on January 18, 2018, during the most recent visit between

mother and child. The test came back positive for amphetamine and cocaine.

       {¶ 29} Mother said that she was willing to comply with certain parts of the case

plan that Henry drafted, including complying with information requests, taking drug tests,

staying clean and sober, and following treatment recommendations. She was not willing

to work on her family relationships or sign all requested releases of information,

however. Mother vacillated on whether she was willing to sign any releases of

information requested by JFS. Although she said several times that she would sign the

releases “if it came down to it,” she also said that she was unwilling to sign releases for

JFS because “last time the lady messed it up” and there were some medical records that

mother believed “don’t pertain to” JFS. In fact, mother twice responded “no” when the

trial court asked her directly if she would “follow the Case Plan” relative to the releases

and “would sign all of the releases requested on behalf of the Children Service Agency.”

       {¶ 30} Henry said that mother was visiting with child at the agency, but that her

behavior had been “inconsistent.” That is, mother did not interact much with child at

some visits, but did at others. According to observations that the agency documented




12.
during a visit on December 7, 2017, mother “acted and moved in slow motion” when the

worker observing the visit got mother from the lobby. Other than this note, Henry did not

see any concerns with the visit. At a visit on December 14, 2017, however, the worker

observing the visit noted that mother sat on a chair or the couch for the whole visit and

did not interact with child. Mother was also “very quiet and didn’t have any

expressions.” Henry said that mother “was pretty much zoned out during the visit and in

slow motion.” Mother believed that she was “badgered” during visits at JFS and wanted

visits with child moved back to Village House. She agreed that she would sign releases

of information to allow JFS and the GAL to speak to staff at Village House about her

case.

        {¶ 31} At both the December 7 and 14 visits, JFS gave mother a flyer with

information about the agency Christmas party on December 21. Mother did not attend

the party. Henry spoke to mother on the phone about the Christmas party that morning,

but did not remember the specifics of the conversation or whether she was supposed to

have called mother back. When mother did not come to the party, Henry and a

supervisor called mother and then went to mother’s house, but they could not reach her.

Henry then called aunt, who came to the party and spent time with child. Henry

described child as “sad” until aunt arrived at the party. After that, his demeanor changed.

Mother did not address the issue of the Christmas party during the dispositional hearing.

        {¶ 32} Henry testified that she believed that it was in child’s best interest to award

temporary custody of him to aunt with JFS maintaining protective supervision. He was




13.
happy, healthy, and generally interacted well with the other children in aunt’s home.

Henry said that child’s school performance had improved since being placed with aunt;

he was having fewer angry outbursts, attending school regularly, and getting better

grades. Aunt was also meeting all of child’s needs, including taking him to all of his

appointments, and there were no issues that might prevent child from continuing to reside

in aunt’s home. Additionally, Henry said that aunt’s drug screens had all been negative.

Aunt testified that she wanted to see mother and child reunified and was willing to care

for child until mother could regain custody. She also said that she was willing to follow

the case plan and any court orders related to child.

       {¶ 33} The GAL agreed that giving aunt temporary custody was in child’s best

interest. He said that child was doing “wonderfully” in school and that child had made

“major improvements.” Child was also “flourishing” in his current environment and

“getting the * * * safety and security that he needs in the home right now.” The GAL

wanted mother and child reunified when mother was capable of caring for child and

noted that child said at every appointment that he wanted to live with mother. To

facilitate reunification, the GAL recommended that mother visit child regularly and stay

alert during visits, comply with case plan services and recommended service providers,

and get and stay sober. Based on the testimony he heard at the hearings, the GAL said

his only additional concern was about mother following the case plan.

       {¶ 34} Regarding grandmother, Henry testified that she had concerns about

placing child with grandmother, despite her limited interactions with grandmother.




14.
Primarily, Henry did not know what grandmother’s motivation for seeking temporary

custody of child was and did not know how child would respond to living with

grandmother. Henry also had concerns about grandmother’s anger, behavior, and

willingness to cooperate with the agency’s recommendations. She also believed that

disrupting child’s placement with aunt was not in his best interest because “moving a

child for the sake of moving does not benefit the child. It sets him back, so, no, I

wouldn’t want to place him just for the sake of moving him when he is doing so well.”

       {¶ 35} The GAL also had reservations about placing child with grandmother. In

his report, the GAL noted that there were allegations that grandmother had an alcohol

addiction and that her home was not safe for children. His report also described an

incident where police were called to child’s school because grandmother was heard

telling child to “‘f**king kill them’” if anyone at home tried to hurt him. Additionally,

the GAL overheard grandmother telling someone that she intended to move child to

Tennessee if she received custody of him. Grandmother confirmed that she made the

statement “‘cause that’s my plans.” The GAL believed that moving child would be

detrimental to child because child was doing well in school and doing well with aunt.

The GAL did not “think moving him away from his family into another state would be

helpful.”

       {¶ 36} After hearing the evidence at the dispositional hearing, the court again

recessed to deliberate. The court determined that it was in child’s best interest to grant

aunt temporary custody with JFS maintaining protective supervision. The court also




15.
adopted the case plan that JFS submitted into evidence; ordered that mother have

visitation as determined by JFS, but no less than once a week; ordered that grandmother

have supervised visitation as determined by JFS; and ordered that father continue to have

no contact with child.

       {¶ 37} The court based its decision on the reports that child was doing better in

school since his placement with aunt, child had been integrated into aunt’s family, aunt

was addressing child’s basic and medical needs, and child was generally doing “very,

very well.” The court found that mother tested positive for cocaine shortly before the

hearings, was not as engaged in treatment as she should have been, and refused to

acknowledge that she had a drug problem. Mother also “blames others for her lack of

follow through on treatment or in providing information * * *” related to her medical

care. Further, the court found that mother had been “uncooperative” and said that

       [m]other testified that she is unwilling to provide all of the information that

       has been—that has been and would be requested of Children Services under

       the Case Plan. That causes great concern for this Court, because I have

       concern about her ability to work towards reunification, if, in fact, she is

       not cooperative.

       {¶ 38} As to grandmother, the court found that she intended to take child to

Tennessee if she were awarded temporary custody, which would hamper mother’s ability

to work toward reunification and would take child away from his mother, whom he loves.




16.
       {¶ 39} The trial court’s factual findings in its January 31, 2018 judgment entry

mirror the findings that the court made on the record at the hearings. As to adjudication,

the court found that mother overdosed, requiring lifesaving measures, which left her

unable to care for or arrange for the care of child. When mother’s doctors refused to

prescribe narcotics after the overdose, mother found new doctors from whom to obtain

prescriptions for narcotics. Mother continued to take narcotics and continued to test

positive for elevated levels of prescription drugs, as well as test positive for cocaine and

alcohol. The court also determined that mother was uncooperative with JFS and would

not provide releases of information to allow JFS to follow her progress. Additionally,

mother nodded off during visits, while driving, and while paying for gas, but did not

provide any verification of her claimed narcolepsy. Mother testified that she intends to

continue driving child. The trial court specifically found that mother’s

       ongoing and habitual use of drugs has resulted in her inability to provide

       adequate parental care of the minor child and her inability to recognize her

       substance abuse and access treatment places the child at risk of potential

       harm. The current condition of the environment should the child be

       returned to Mother, is not appropriate for the minor child.

       {¶ 40} Regarding disposition, the court found that child was doing well

with aunt, was performing better in school, and had been integrated into aunt’s

family. It also found that mother continued to be uncooperative with JFS,

continued to use street drugs, and was “not able to adequately and appropriately




17.
provide for the minor child * * *.” Additionally, the court found that grandmother

had told mother to find someone else to take care of child when grandmother

became upset during a meeting with JFS and intended to move child to Tennessee

if she were given custody. Based on these facts, combined with the agency’s and

the GAL’s recommendations that aunt receive temporary custody of child, the

court found that placing child in the temporary custody of aunt was in child’s best

interest.

       {¶ 41} Mother now appeals, raising three assignments of error:

              I. THE TRIAL COURT ERRED IN FAILING TO BIFURCATE

       ADJUDICATION AND DISPOSITION.

              II. THE TRIAL COURT ERRED IN PERMITTING MATERNAL

       GRANDMOTHER TO PARTICIPATE IN ADJUDICATION AND

       DISPOSITIONAL PROCEEDINGS.

              III. THE TRIAL COURT ERRED IN ADJUDICATING C.T. AS A

       NEGLECTED AND DEPENDENT CHILD.

                                  II. Law and Analysis

                A. The Trial Court Properly Combined the Hearings

       {¶ 42} In her first assignment of error, mother argues that the trial court erred by

combining the adjudicatory and dispositional hearings because mother did not properly

consent to combined hearings. JFS counters that the trial court properly held the hearings




18.
on the same day because mother waived her right to have them on separate days and

received notice of the combined hearings. We agree with JFS.

       {¶ 43} Dispositional hearings in abuse, neglect, and dependency cases are

governed by Juv.R. 34 and R.C. 2151.35. Under Juv.R. 34(A), after a juvenile court

adjudicates a child abused, neglected, or dependent, the court is required to hold “a

separate dispositional hearing” before issuing a dispositional order. The court may hold

the dispositional hearing “immediately after” the adjudicatory hearing if (1) “all parties

were served prior to the adjudicatory hearing with all documents required for the

dispositional hearing” and (2) “all parties consent to the dispositional hearing being held

immediately after the adjudicatory hearing.” Id.

       {¶ 44} Similarly, R.C. 2151.35(B)(1) requires the juvenile court to hold “a

separate dispositional hearing” before issuing a dispositional order in an abuse, neglect,

or dependency case and allows the court to hold the dispositional hearing “immediately

after the adjudicatory hearing if all parties were served prior to the adjudicatory hearing

with all documents required for the dispositional hearing.” While R.C. 2151.35 does not

require the parties’ consent to immediately holding the dispositional hearing, it contains

the additional requirement that the court give all parties and the GAL “notice of the

adjudicatory and dispositional hearings in accordance with the Juvenile Rules.” R.C.

2151.35(C).

       {¶ 45} The fundamental requirement of due process is notice “reasonably

calculated, under all the circumstances,” to apprise interested parties of the pendency of




19.
the proceedings. In re A.G., 139 Ohio St. 3d 572, 2014-Ohio-2597, 13 N.E.3d 1146, ¶ 64,

quoting Armstrong v. Manzo, 380 U.S. 545, 550, 85 S. Ct. 1187 14 L. Ed. 2d 62 (1965),

and Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S. Ct. 652, 94
L. Ed. 865 (1950). “However, the Rules of Juvenile Procedure do not specify the manner

in which the court must supply a party notice of an adjudicatory or a dispositional

hearing.” In re J.M.B., 4th Dist. Ross No. 07CA2978, 2008-Ohio-1285, ¶ 16. Generally

speaking, a party receives proper notice of a hearing when the notice is sent to her or her

attorney pursuant to Juv.R. 20(A) and (B), which provide that “[w]ritten notices * * * be

served upon each of the parties” and when “service is required or permitted to be made

upon a party represented by an attorney, the service shall be made upon the attorney

* * *.” See J.M.B. at ¶ 17, citing In re Keith Lee P., 6th Dist. Lucas No. L-03-1266,

2004-Ohio-1976, ¶ 8.

       {¶ 46} Here, mother expressly consented to the combined hearings. On January 2,

2017, the trial court asked mother’s attorney if mother wanted to combine the

adjudicatory and dispositional hearings, and, after conferring with mother, her attorney

said that mother’s preference was “to combine the Adjudication and the Disposition, put

them together * * *.” Because mother chose to proceed with the dispositional hearing

“immediately after” the adjudicatory hearing, she cannot assert the issue as error on

appeal. In re Rector, 5th Dist. Tuscarawas No. 96AP100087, 1997 Ohio App LEXIS

3975 (Aug. 4, 1997). Further, although mother asserts that her waiver was ineffective

because “[t]he question was directed to her attorney,” the relevant rules and statute do not




20.
require the court to address the parties, personally, to obtain consent to combined

hearings.

       {¶ 47} Mother also complains that the trial court erred by finding that mother

waived “any notices” of the combined hearings. But despite this finding, the court did, in

fact, send a notice of “Combined Adjudicatory and Dispositional Hearing” to all parties

and their attorneys, including mother and her attorney, on January 2, 2018. This

complies with the notice requirements in the Rules of Juvenile Procedure and R.C.

2151.35(C). See J.M.B. at ¶ 17. Because mother consented to the combined hearings and

received proper notice of the hearings, we find that her first assignment of error is not

well-taken.

              B. Mother Waived any Objection to Grandmother Intervening

       {¶ 48} In mother’s second assignment of error, she argues that the trial court erred

by allowing grandmother to intervene in the case and participate in the adjudicatory and

dispositional hearings. Prior to the adjudicatory hearing, however, when the court asked

the parties if they objected to either the lack of notice of grandmother’s motion (which

was filed six days before the hearing) or to grandmother being added as a party to the

case, mother’s attorney responded, “We do not object to her being a party to this case.”

       {¶ 49} A party’s “failure to timely advise a trial court of possible error, by

objection or otherwise, results in a waiver of the issue for purposes of appeal.” Goldfuss

v. Davidson, 79 Ohio St. 3d 116, 121, 679 N.E.2d 1099 (1997). Moreover, “a party will

not be permitted to take advantage of an error that [she] invited or induced the trial court




21.
to make.” State ex rel. Beaver v. Konteh, 83 Ohio St. 3d 519, 521, 700 N.E.2d
1256 (1998).

       {¶ 50} Here, mother expressly told the trial court that she did not object to

grandmother being added to the case, so mother waived this issue on appeal. And even

assuming that the trial court committed some error relating to grandmother’s motion to

intervene, mother invited the error by explicitly telling the court that she did not object to

grandmother being made a party. Mother cannot not now “take advantage of an error that

[she] invited or induced the trial court to make.” Beaver at 521. Accordingly, we find

that mother’s second assignment of error is not well-taken.

  C. Competent and Credible Evidence Supports the Trial Court’s Findings that
     JFS Proved Neglect and Dependency by Clear and Convincing Evidence

       {¶ 51} In her third assignment of error, mother argues that the trial court’s findings

that child was neglected and dependent are not supported by the manifest weight of the

evidence because child was not present when mother overdosed and there was no

evidence that child was harmed by mother’s overdose or drug use. JFS contends that the

record contains competent, credible evidence that supports the trial court’s findings of

neglect and dependency.

       {¶ 52} A trial court’s adjudication of a child as abused, neglected, or dependent

must be supported by clear and convincing evidence. R.C. 2151.35(A)(1); Juv.R.

29(E)(4). Proof by clear and convincing evidence requires that the evidence “‘produce in

the mind of the trier of facts a firm belief or conviction as to the facts sought to be




22.
established.’” In re Adoption of Holcomb, 18 Ohio St. 3d 361, 368, 481 N.E.2d 613

(1985), quoting Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph

three of the syllabus. Clear and convincing evidence is a higher degree of proof than

preponderance of the evidence, but a lower degree than beyond a reasonable doubt. In re

Alexander C., 164 Ohio App. 3d 540, 2005-Ohio-6134, 843 N.E.2d 211, ¶ 37 (6th Dist.).

       {¶ 53} When an appellate court reviews a trial court’s adjudication to determine

whether the judgment is supported by clear and convincing evidence, the reviewing court

must determine whether the trial court had before it evidence sufficient to satisfy the

requisite degree of proof. Id. at ¶ 7. That is, we examine the record to determine whether

the agency sustained its burden of producing clear and convincing evidence of

dependency or neglect as defined by R.C. 2151.03 and 2151.04. An appellate court will

not reverse a trial court’s adjudication where competent and credible evidence supports

the findings of fact and conclusions of law. Id.

       {¶ 54} In this case, the trial court found that JFS proved two of the allegations of

neglect and dependency in its complaint.2 The court relied on (1) mother’s overdose on

heroin, which left her hospitalized and unable to ensure that her seven-year-old child got



2
 We note that the trial court did not specify the statutory subsections under which it
found that the child was neglected and dependent. Nevertheless, because the judgment
entry mirrors the language of neglect under R.C. 2151.03(A)(2) and dependency under
R.C. 2151.04(C), but does not include language consistent with neglect under R.C.
2151.03(A)(6), we determine that the trial court found clear and convincing evidence to
support the allegations of neglect under R.C. 2151.03(A)(2) and dependency under R.C.
2151.04(C), but not neglect under R.C. 2151.03(A)(6).




23.
to school or had someone to care for him after school; (2) mother’s positive drug screens,

including tests that were positive for cocaine; (3) mother’s unwillingness to give JFS

access to her treatment providers so that the agency could verify mother’s prescriptions

and treatment progress; (4) mother finding new doctors so she could obtain medicines

that her former doctors refused to prescribe after her overdose; (5) mother “nodding off”

at JFS and Village House, while driving, and while attempting to pay for gas; and

(6) mother’s testimony that she has narcolepsy (which was not verified by medical

providers or records), but intends to continue driving the child. The court concluded that:

       Mother Continues [sic] to engage in a pattern of behavior that prevents her

       from adequately providing for and meeting the needs of her 7 year old [sic]

       child. Her ongoing and habitual use of drugs has resulted in her inability to

       provide adequate parental care of the minor child and her inability to

       recognize her substance abuse and access treatment places the child at risk

       of potential harm. The current condition of the environment should the

       child be returned to Mother, is not appropriate for the minor child.

       {¶ 55} After carefully reviewing the record, we find that JFS proved neglect and

dependency by clear and convincing evidence, and that the trial court’s findings of

neglect and dependency are supported by competent and credible evidence.

                                        1. Neglect

       {¶ 56} As relevant here, a “neglected child” is a child “[w]ho lacks adequate

parental care because of the faults or habits of the child’s parents * * *.” R.C.




24.
2151.03(A)(2). “Adequate parental care” means that the parent provides “adequate food,

clothing, and shelter to ensure the child’s health and physical safety and * * * specialized

services warranted by the child’s physical or mental needs.” R.C. 2151.011(B)(1).

       {¶ 57} A finding of neglect requires proof “‘that the parents were willfully at fault

in abandoning or neglecting the children or refusing to perform their parental duties’ * *

*.” Alexander C. at ¶ 45, quoting In re Bibb, 70 Ohio App. 2d 117, 120, 435 N.E.2d 96

(1st Dist.1980). A parent’s drug use and refusal to cooperate with case plan services is

sufficient “fault” to support a finding of neglect under R.C. 2151.03(A)(2), even if the

child has adequate food, clothing, and shelter. See, e.g., In re L.C., 10th Dist. Franklin

Nos. 12AP-1057 and 12AP-1059, 2013-Ohio-2564 (upholding finding of neglect despite

testimony that the children always had food, clothing, shelter, and supervision because

mother was not complying with treatment program, continued to test positive for illegal

substances, and refused to give agency access to her treatment providers, and agency had

received reports that mother “appeared intoxicated or on a drug”).

       {¶ 58} The evidence presented at the hearing showed that mother overdosed on

heroin (that she thought was fentanyl), which prevented her from ensuring that child

would be taken to school and cared for after school. She used prescription drugs that she

refused to verify for JFS or TASC and used cocaine, which led to positive drug screens

even while she was participating in drug counseling. Mother also nodded off at

inappropriate times and in inappropriate places—including while driving and in front of

child—but did not provide JFS or the trial court with any information from her medical




25.
providers to verify her claimed diagnosis of narcolepsy. And mother refused to cooperate

with JFS so that it could monitor her progress.

       {¶ 59} The facts of this case are similar to those in L.C. There, the Tenth District

Court of Appeals upheld the trial court’s finding of neglect under R.C. 2151.03(A)(2)

even though the children services agency presented “little direct evidence of the

children’s condition.” Id. at ¶ 18. We agree with the Tenth District’s conclusion that

       [a]lthough the evidence in this case borders on the line of clear and

       convincing evidence of neglect, our standard of review in these cases is to

       determine whether there was competent credible evidence to support the

       trial court’s determination. The trial court found appellant’s faults and

       habits would prevent her from meeting the needs of her children, and there

       was no evidence appellant had undertaken appropriate actions to remedy

       these faults and habits. Therefore, we conclude that the court had clear and

       convincing evidence before it to find the children were neglected. Id.

Therefore, we find that JFS presented clear and convincing evidence that child was a

neglected child under R.C. 2151.03(A)(2), and that the trial court’s finding of neglect was

supported by competent and credible evidence.

                                      2. Dependency

       {¶ 60} In contrast to a neglected child, a dependent child, as relevant here, is a

child “[w]hose condition or environment is such as to warrant the state, in the interests of

the child, in assuming the child’s guardianship.” R.C. 2151.04(C). A finding of




26.
dependency “requires no showing of fault, but focuses exclusively on the child’s situation

* * *.” In re Riddle, 79 Ohio St. 3d 259, 262, 680 N.E.2d 1227 (1997). A trial court may

only consider a parent’s conduct as far as the conduct forms part of the child’s

environment. In re A.C., 6th Dist. Lucas No. L-10-1025, 2010-Ohio-4933, ¶ 74. Further,

the parent’s conduct is significant only if the conduct has an adverse impact on the child

sufficient to warrant state intervention. In re Burrell, 58 Ohio St. 2d 37, 39, 388 N.E.2d
738 (1979). A dependency finding based on a parent’s use of illegal substances or abuse

of legal substances “requires ‘some evidence that [the parent’s] supervision of her

children or the environment of her children has been affected in some negative way’ by

the behavior of the parent.” In re O.H., 9th Dist. Summit No. 25761, 2011-Ohio-5632,

¶ 9, quoting In re R.S., 9th Dist. Summit No. 21177, 2003-Ohio-1594, ¶ 20.

       {¶ 61} In determining that child was dependent, the trial court found that mother’s

overdose, drug use, and failure to address her substance use issues prevented her from

ensuring that child was adequately cared for, which created an environment that was “not

appropriate for the minor child.” Mother’s inability to care for child when she overdosed

is “some evidence” that mother’s supervision of child was negatively affected by

mother’s behavior and drug use, which is sufficient to support a finding of dependency

under R.C. 2151.04(C) based on substance use. O.H. at ¶ 9. Accordingly, we find that

JFS presented clear and convincing evidence that child was a dependent child under R.C.

2151.04(C), and that the trial court’s finding of dependency was supported by competent

and credible evidence. Mother’s third assignment of error is not well-taken.




27.
                                     III. Conclusion

       {¶ 62} Based on the foregoing, the January 31, 2018 judgment of the Sandusky

County Court of Common Pleas, Juvenile Division, is affirmed. Mother is ordered to pay

the costs of this appeal pursuant to App.R. 24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                          _______________________________
                                                              JUDGE
James D. Jensen, J.
                                                  _______________________________
Christine E. Mayle, P.J.                                      JUDGE
CONCUR.
                                                  _______________________________
                                                              JUDGE




28.